         Case 1:19-cv-10182-PGG-DCF              Document 14 Filed 12/24/19            Page 1 of 8

  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK

 EDWARD GODDARD,                                        CIVIL ACTION

                         Plaintiff,                     NO. 19-10182 (PGG)

         V.

                                                        JURY TRIAL DEMANDED
 NATIONAL RAILROAD PASSENGER
 CORPORATION (AMTRAK),                                     STIPULATED
                                                    CONFIDENTIALITY AGREEMENT
                        Defendant.                    AND PROTECTIVE ORDER



 PAUL G. GARDEPHE, U.S.D.J.:

                WHEREAS, all the parties to this action (collectively the "Parties" and

 individually a "Party") request that this Court issue a protective order pursuant to Federal Rule of

 Civil Procedure 26( c) to protect the confidentiality of nonpublic and competitively sensitive

information that they may need to disclose in connection with discovery in this action;

                WHEREAS, the Parties, through counsel, agree to the following tenns; and

                WHEREAS, this Court finds good cause exists for issuance of an appropriately

tailored confidentiality order governing the pretrial phase of this action,

                IT IS HEREBY ORDERED that any person subject to this Order-including

without limitation the Parties to this action (including their respective corporate parents,

successors, and assigns), their representatives, agents, experts and consultants, all third parties

providing discovery in this action, and all other interested persons with actual or constructive

notice of this Order will adhere to the following terms, upon pain of contempt:

               1.      With respect to "Discovery Material" (i.e., information of any kind

produced or disclosed in the course of discovery in this action) that a person has designated as
       Case 1:19-cv-10182-PGG-DCF              Document 14       Filed 12/24/19      Page 2 of 8




"Confidential" pursuant to this Order, no person subject to this Order may disclose such

 Confidential Discovery Material to anyone else except as this Order expressly permits:

                2.      The Party or person producing or disclosing Discovery Material

("Producing Party") may designate as Confidential only the portion of such material that it

reasonably and in good faith believes consists of:

                (a)     previously non-disclosed financial information (including without

                        limitation profitability reports or estimates, percentage fees, design fees,

                        royalty rates, minimum guarantee payments, sales reports, and sale

                        margins);

                (b)     previously non-disclosed material relating to ownership or control of any

                        non-public company;

                (c)     previously non-disclosed business plans, product-development

                        information, or marketing plans;

                (d)     any information of a personal or intimate nature regarding any individual;

                        or

                ( e)    any other category of information this Court subsequently affords

                        confidential status.

               3.       With respect to the Confidential portion of any Discovery Material other

than deposition transcripts and exhibits, the Producing Party or its counsel may designate such

portion as "Confidential" by: (a) stamping or otherwise clearly marking as "Confidential" the

protected portion in a manner that will not interfere with legibility or audibility; and (b)

producing for future public use another copy of said Discovery Material with the confidential

information redacted.




                                                  2
       Case 1:19-cv-10182-PGG-DCF              Document 14        Filed 12/24/19      Page 3 of 8




                4.      A Producing Party or its counsel may designate deposition exhibits or

 portions of deposition transcripts as Confidential Discovery Material either by: (a) indicating on

 the record during the deposition that a question calls for Confidential information, in which case

 the reporter will bind the transcript of the designated testimony in a separate volume and mark it

 as "Confidential Information Governed by Protective Order;" or (b) notifying the reporter and all

 counsel ofrecord, in writing, within 30 days after a deposition bas concluded, of the specific

 pages and lines of the transcript that are to be designated "Confidential," in which case all

 counsel receiving the transcript will be responsible for marking the copies of the designated

 transcript in their possession or under their control as directed by the Producing Party or that

 person's counsel. During the 30-day period following a deposition, all Parties will treat the

entire deposition transcript as if it had been designated Confidential.

                5.      If at any time before the trial of this action a Producing Party realizes that

it should have designated as Confidential some portion( s) of Discovery Material that it

previously produced without limitation, the Producing Party may so designate such material by

so apprising all prior recipients in writing. Thereafter, this Court and all persons subject to this

Order will treat such designated portion(s) of the Discovery Material as Confidential.

                6.     Nothing contained in this Order will be construed as: (a) a waiver by a

Party or person of its right to object to any discovery request; (b) a waiver of any privilege or

protection; or (c) a ruling regarding the admissibility at trial of any document, testimony, or other

evidence.

               7.      Where a Producing Party has designated Discovery Material as

Confidential, other persons subject to this Order may disclose such information only to the

following persons:




                                                  3
Case 1:19-cv-10182-PGG-DCF           Document 14 Filed 12/24/19             Page 4 of 8




      (a)     the Parties to this action, their insurers, and counsel to their insurers;

      (b)     counsel retained specifically for this action, including any paralegal,

              clerical, or other assistant that such outside counsel employs and assigns to

              this matter;

      (c)     outside vendors or service providers (such as copy-service providers and

             document-management consultants) that counsel hire and assign to this

             matter;

      ( d)   any mediator or arbitrator that the Parties engage in this matter or that this

             Court appoints, provided such person has first executed a Non-Disclosure

             Agreement in the form annexed as an Exhibit hereto;

      (e)    as to any document, its author, its addressee, and any other person

             indicated on the face of the document as having received a copy;

      (f)    any witness who counsel for a Party in good faith believes may be called

             to testify at trial or deposition in this action, provided such person bas first

             executed a Non-Disclosure Agreement in the form annexed as an Exhibit

             hereto;

      (g)    any person a Party retains to serve as an expert witness or otherwise

             provide specialized advice to counsel in connection with this action,

             provided such person has first executed a Non-Disclosure Agreement in

             the form annexed as an Exhibit hereto;

     (h)     stenographers engaged to transcribe depositions the Parties conduct in this

             action; and




                                        4
       Case 1:19-cv-10182-PGG-DCF              Document 14        Filed 12/24/19     Page 5 of 8




                 (i)     this Court, including any appellate court, its support personnel, and court

                        reporters.

                 8.     Before disclosing any Confidential Discovery Material to any person

 referred to in subparagraphs 7(d), 7(f), or 7(g) above, counsel must provide a copy of this Order

 to such person, who must sign a Non-Disclosure Agreement in the form annexed as an Exhibit

 hereto stating that he or she has read this Order and agrees to be bound by its terms. Said

 counsel must retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to

 opposing counsel either before such person is permitted to testify (at deposition or trial) or at the

 conclusion of the case, whichever comes first.

                9.      In accordance with paragraph 2 of this Court's Individual Practices, any

 party filing documents under seal must simultaneously file with the Court a letter brief and

supporting declaration justifying - on a particularized basis -- the continued sealing of such

documents. The parties should be aware that the Court will unseal documents if it is unable to

make "specific, on the record findings ... demonstrating that closure is essential to preserve

higher values and is narrowly tailored to serve that interest." Lugosch v. Pyramid Co. of

Onondaga, 435 F.3d 110, 120 (2d Cir. 2006).

                10.    The Court also retains discretion whether to afford confidential treatment

to any Discovery Material designated as Confidential and submitted to the Court in connection

with any motion, application, or proceeding that may result in an order and/or decision by the

Court. All persons are hereby placed on notice that the Court is unlikely to seal or otherwise

afford confidential treatment to any Discovery Material introduced in evidence at trial, even if

such material has previously been sealed or designated as Confidential.




                                                  5
       Case 1:19-cv-10182-PGG-DCF              Document 14       Filed 12/24/19     Page 6 of 8




                 11.     In filing Confidential Discovery Material with this Court, or filing

 portions of any pleadings, motions, or other papers that disclose such Confidential Discovery

 Material ("Confidential Court Submission"), the Parties shall publicly file a redacted copy of the

 Confidential Court Submission via the Electronic Case Filing System. The Parties shall file an

 unredacted copy of the Confidential Court Submission under seal with the Clerk of this Court,

 and the Parties shall serve this Court and opposing counsel with unredacted courtesy copies of

 the Confidential Court Submission.

                12.     Any Party who objects to any designation of confidentiality may at any

 time before the trial of this action serve upon counsel for the Producing Party a written notice

 stating with particularity the grounds of the objection. If the Parties cannot reach agreement

promptly, counsel for all affected Parties will address their dispute to this Court in accordance

with paragraph 4(E) of this Court's Individual Practices.

                13.     Any Party who requests additional limits on disclosure (such as

"attorneys' eyes only" in extraordinary circumstances), may at any time before the trial of this

action serve upon counsel for the recipient Parties a written notice stating with particularity the

grounds of the request. If the Parties cannot reach agreement promptly, counsel for all affected

Parties will address their dispute to this Court in accordance with paragraph 4(E) of this Court's

Individual Practices.

                14.     Recipients of Confidential Discovery Material under this Order may use

such material solely for the prosecution and defense of this action and any appeals thereto, and

not for any business, commercial, or competitive purpose or in any other litigation proceeding.

Nothing contained in this Order, however, will affect or restrict the rights of any Party with

respect to its own documents or information produced in this action.




                                                  6
       Case 1:19-cv-10182-PGG-DCF              Document 14       Filed 12/24/19      Page 7 of 8




                15.     Nothing in this Order will prevent any Party from producing any

 Confidential Discovery Material in its possession in response to a lawful subpoena or other

 compulsory process, or if required to produce by law or by any government agency having

 jurisdiction, provided that such Party gives written notice to the Producing Party as soon as

 reasonably possible, and if permitted by the time allowed under the request, at least 10 days

 before any disclosure. Upon receiving such notice, the Producing Party will bear the burden to

 oppose compliance with the subpoena, other compulsory process, or other legal notice if the

 Producing Party deems it appropriate to do so.

                16.     Each person who has access to Discovery Material designated as

Confidential pursuant to this Order must take all due precautions to prevent the unauthorized or

inadvertent disclosure of such material.

                17.     Within 60 days of the final disposition of this action- including all

appeals - all recipients of Confidential Discovery Material must either return it-- including all

copies thereof- to the Producing Party, or, upon permission of the Producing Party, destroy such

material - including all copies thereof. In either event, by the 60-day deadline, the recipient

must certify its return or destruction by submitting a written certification to the Producing Party

that affirms that it has not retained any copies, abstracts, compilations, summaries, or other forms

of reproducing or capturing any of the Confidential Discovery Material. Notwithstanding this

provision, the attorneys that the Parties have specifically retained for this action may retain an

archival copy of all pleadings, motion papers, transcripts, expert reports, legal memoranda,

correspondence, or attorney work product, even if such materials contain Confidential Discovery

Material. Any such archival copies that contain or constitute Confidential Discovery Material

remain subject to this Order.




                                                  7
     Case 1:19-cv-10182-PGG-DCF             Document 14        Filed 12/24/19     Page 8 of 8




               18.    This Order will survive the termination of the litigation and will continue

to be binding upon all persons to whom Confidential Discovery Material is produced or

disclosed.

               19.    This Court will retain jurisdiction over all persons subject to this Order to

the extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.



                                      DAGREED.




                                                             Dated:



Dated: New York, New York
        z.3c,e]
                                             SO ORDERED.



                                             es
                                             United States District Judge




                                                8
